DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
  
5.  Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Rosen et al. (United States Patent Application Publication Number: US  2017/0109391 A1 (filed 16 October 2015)).

6.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text 

7.  Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Rosen taught a sensor management unit  (e.g., see Title, Abstract, figure 1, figure 2, figure 3, paragraph [0054], and paragraph [0075]) for transmitting first sensing data obtained by a first sensor monitoring  (e.g., paragraph [0126] to paragraph [0129]) a target  (e.g., see paragraph [0127 “weather” or “medical”]) to an external device  (e.g., see figure 1 (112), paragraph [0032], paragraph [0047], and paragraph [0269]) external to the sensor management unit, the sensor management unit comprising:
a)  a processor  (e.g., see figure 8 (810), paragraph [0355], and paragraph [0356]); and
b)  a memory storing a program executable by the processor  (e.g., see figure 8 (815) and paragraph [0358]),
c)  wherein the memory stores obtaining condition information that defines obtaining conditions for obtaining a plurality of candidate items of metadata to be associated with the first sensing data  (e.g., see Abstract, figure 2, and paragraph [0039] to paragraph [0047]), and
d)  the program causes the processor to implement  (e.g., see Abstract, figure 2, figure 4, figure 5, figure 6, figure 7, and paragraph [0039] to paragraph [0047]):
e)  obtaining the first sensing data  (e.g., see Abstract, figure 2, figure 4, figure 5, figure 6, figure 7, and paragraph [0039] to paragraph [0047]);
f)  obtaining at least one of the candidate items of metadata in accordance with the obtaining conditions  (e.g., see Abstract, figure 2, figure 4, figure 5, figure 6, figure 7, and paragraph [0039] to paragraph [0047]), and,
g)  transmitting, to the external device, the obtained first sensing data and the obtained metadata in a manner associated with each other (e.g., see Abstract, figure 1 (112), paragraph [0032], paragraph [0047], and paragraph [0269]).

8.  Per claim 2 and claim 3, Rosen also taught an input interface configured to receive selection of at least one of the candidate items of metadata (e.g., see paragraph [0044], paragraph [0052], paragraph [0061], paragraph [0085], and paragraph [0096]), wherein the transmitting includes transmitting, to the external device, the obtained first sensing data and the metadata items selected through the input interface in a manner associated with each other (e.g., see Abstract, figure 1 (112), paragraph [0032], paragraph [0047], and paragraph [0269]); and, wherein the obtaining at least one of the candidate items of metadata includes obtaining the metadata items selected through the input interface in accordance with the obtaining conditions (e.g., see Abstract, figure 1 (112), paragraph [0032], paragraph [0047], and paragraph [0269]).

9.  Per claim 4, Rosen also taught the candidate items of metadata include personal information from which a user of the sensor management unit is identified, and the personal information is stored in a website on the Internet (e.g., see paragraph [0029 “Internet”], paragraph [0031], paragraph [0033], paragraph [0054 “address book”], paragraph [0062], and paragraph [0077]).



11.  Per claim 6, claim 7, claim 8, claim 19, and claim 20, Rosen also taught the memory stores login information, including the personal information stored in the memory, used to log in the website, and the obtaining at least one of the candidate items of metadata includes accessing the website using the login information and a time to access the website (e.g., see paragraph [0029 “Internet”], paragraph [0031], paragraph [0033], paragraph [0054 “address book”], paragraph [0062], paragraph [0077], paragraph [0107] to paragraph [0114], paragraph [0310], and paragraph [0379]).
12.  Per claim 9, Rosen also taught, per his Abstract and figure 3  (355), a plurality of sensors, hence Rosen also taught his program further causes the processor to implement obtaining second sensing data obtained by a second sensor monitoring a target, and the candidate items of metadata include the second sensing data.
13. Per claim 10, claim 11, claim 14, claim 15, Rosen also taught, per his paragraph [0029 “Internet”], paragraph [0031], paragraph [0033], paragraph [0054 “address book”], paragraph [0062], paragraph [0077], paragraph [0107] to paragraph [0114], paragraph [0310], and paragraph [0379]). email, were known to include either personal information from which a user of the sensor management unit is identified (as shown above), or implements anonymized names for email address; and, hence, and the program further causes the processor to implement anonymizing the metadata into anonymized information, and the anonymized information is information from which the user is not identified.
14. Per claim 12 and claim 13, these claims do not teach or define above the correspondingly rejected claims given above, and are thus are rejected for the same supporting rationales as given above.

15.  The other evidence of record, indicated on FORM PTO-892, but not relied upon in the above rejections, taught associating metadata to sensor data.

16.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).



19.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ROBERT B HARRELL/
  Primary Examiner
      Art Unit 2442